ROBERTS, Justice.
The appellant was informed against and convicted of the offense of bigamy, as denounced by Section 799.01, Florida Statutes, F.S.A., and has appealed from the judgment of conviction. The only question here is the sufficiency of the evidence to support such conviction.
Under our statute, Section 799.01, “Whoever, having a husband or wife living, marries another person, or continues to cohabit with such second husband or wife in this state,” is guilty of bigamy and punishable as therein prescribed. It is universally held that, under such statutes, either the marriage or the cohabitation must take place in the state wherein the accused is being prosecuted for such offense. 7 Am. Jur., Bigamy, Section 4, page 750; cases collected in annotation in 70 A.L.R. 1036. In the instant case, the State proved that the second marriage was entered into in the State of Georgia, and there was no- evidence whatsoever that the appellant cohabited with his second wife in this state.
Accordingly, the judgment should be and it is hereby reversed and the cause remanded for a new trial.
HOBSON, C. J., and THOMAS and DREW, JJ., concur.